                   IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
SOPHIA BALOW, AVA
BOUTROUS, JULIA COFFMAN, CIVIL ACTION NO.
KYLIE GOIT, EMMA INCH,
SHERIDAN PHALEN,
MADELINE REILLY, OLIVIA
STARZOMSKI, SARAH                              DECLARATION
ZOFCHAK, TAYLOR ARNOLD,
AMANDA LING, and ELISE                        December 24, 2020
TURKE, Individually and on behalf
of all those similarly situated,
          Plaintiffs,
v.

MICHIGAN STATE
UNIVERSITY, MICHIGAN
STATE UNIVERSITY BOARD OF
TRUSTEES, SAMUEL L.
STANLEY JR. and BILL
BEEKMAN,
       Defendants.

NEWKIRK ZWAGERMAN, PLC
Jill Zwagerman, AT0000324
Lori Bullock AT0012240
Danya Keller AT0012300
Attorney for Plaintiffs
521 E. Locust Street, Suite 300
Des Moines, IA 50309
Telephone: (515) 883-2000
Fax: (515) 883-2004
jzwagerman@newkirklaw.com
dkeller@newkirklaw.com
lbullock@newkirklaw.com
BOGAS & KONCIUS, PC
BRIAN E. KONCIUS (P69278)
Local Counsel for Plaintiffs
                                     1




                                                             Ex. 1, Pg. 1
31700 Telegraph Road, Suite 160
Bingham Farms, MI 48025
Telephone: (248) 502-5001
bkoncius@kbogaslaw.com

                  DECLARATION OF TAYLOR ARNOLD


       I, Taylor Arnold, declare as follows:


1.   I am 21 years old and understand the obligations of an oath.

2.   I am currently enrolled at Michigan State University (“MSU”), majoring

     in Special Education and minoring in Teaching English to Speakers of

     Other Languages.

3.   I am in my senior year at MSU and will be spending the next year

     performing my student teaching.

4.   I am a member of the women’s varsity swimming and diving team at MSU

     and have been a swimmer on the team since my Freshman year.

5.   I am a named plaintiff in this action. I make this declaration in support of

     plaintiffs’ motion for preliminary injunction.

6.   I am personally heartbroken by the prospect that women’s swimming

     and diving be eliminated as a varsity sport at MSU.

7.   I chose Michigan State because growing up my family was a Spartan

     family. My older sister ended up going to MSU two years before me, and

                                        2




                                                                    Ex. 1, Pg. 2
     in those years of visiting and going to sports events with her I fell in love

     with the feeling of community on campus and the overwhelming Spartan

     spirit. When I started the recruiting process I pursued other schools too,

     but Michigan State was always my focus, especially after talking to the

     current team members and coaches, who exhibited that same Spartan

     spirit and made me feel like I could be part of that family even before I

     committed.

8.   My teammates have become my best friends - some of them more like

     family. My coaches and older team members have been mentors to me

     and helped me through different issues during my college life. I know

     that I can rely on this “swimming family” beyond my college years. It is

     this knowledge that makes me so sad for those coming behind me who

     will not have that team/friend and coach/mentor possibility in swimming

     and diving MSU.

9.   I developed close relationships that were very important to me and

     shaped my time at MSU and the person I became while at MSU and the

     person I know I want to be after leaving MSU. I was given information

     and insight on my sport, my classes, my schedule and other life skills

     and experience from my coaches and teammates that will not be

     available to future swimmers and divers attending MSU.
                                       3




                                                                  Ex. 1, Pg. 3
10.   My time as a college athlete has taught me how to better deal with

      adversity. It taught me that sometimes all the hard work may not show

      in the results but that it doesn’t mean you stop working. You are always

      getting something out of your hard work, even if it is not a better time in

      the pool. You are getting closer friendships with your teammates. You

      preserver and come out stronger through working with those around you

      who have your back, who know what it is like to be in your shoes, and

      who want to talk to you about it. They want to help you face it and not

      just put a smile on and gloss over it.

11.   Being an alumna of Michigan State Varsity Swim and Dive will now not

      carry near as much weight or recognition to future employers since it

      will no longer exist and it won’t carry the prestige as a Division 1, Big

      Ten sport.

12.   Additionally, I am personally heartbroken about not being able to be a

      proud alumna coming back to visit the team and coaches, participating in

      the alumni meet on Homecoming weekend, and seeing other people that

      I love go through the same amazing program that I got the chance to

      experience.

13.   Being a member of the MSU Women’s Swimming and Diving team

      made me feel part of something big and important. Competing at the Big
                                         4




                                                                  Ex. 1, Pg. 4
      10 level felt special because it is a Power 5 Conference and one of best

      in country for swim and dive competition.

14.   When MSU announced it was going to eliminate our team, I personally

      felt discredited as MSU was saying that we were not athletically good

      enough to stay a part of the University.    It felt like our dedication,

      sacrifices, and hard work we put in to better ourselves and our team in

      the name of MSU, i.e., missing class and having to make up school

      work, yet maintaining a high GPA, missing out on going home and to

      social gatherings, yet being very active in the MSU community was not

      valued and neither were we.

15.   The MSU Swimming & Diving team should be the poster team for what

      MSU says they want in student athletes, athletics, academics, and

      community service yet MSU does not provide a media day for us and we

      do not get a team poster. We have maintained the highest team GPA 2

      of the last 3 years (the year we did not hold it, men’s swimming and

      diving did).

16.   However, MSU has continually discredited women’s sports, such as

      swimming and diving.     For example, in approximately 2018-19 the

      planner provided to the student athletes included a photo of a female

      diver on the cover. We were very excited to see that. However, when
                                      5




                                                               Ex. 1, Pg. 5
      we looked more closely, we did not recognize the diver because she was

      NOT an MSU diver. Rather than feature one of the female athletes from

      MSU, the school used a photo of a female diver from a rival Big 10

      university (I think Rutgers) but all of the male athletes on the planners

      were MSU students.

17.   We have done good in our community, done well in athletic competition,

      and have been outstanding in the classroom. We have been recognized

      for the same, often at athletic banquets but MSU has made clear that this

      is not what they actually value, only on paper and through lip service.

18.   I feel as if the loss of this team hurts for the future and job prospects.

      Being a Big 10 athlete carries weight, standing, and presence. However,

      it feels as if that is being taken away at the same time MSU is taking our

      team away. We are left with no community when returning to campus,

      no alumni meets, this hurt with my future job search and future job

      prospects. We are losing meaningful connections. It feels like many of

      my most important ties to MSU have been lost.

19.   Ultimately, the announced end of our program has turned into me no

      longer feeling proud to have been an MSU student athlete and having no

      pride in our University.

20.   We have been talked down to in this process, we have been lied to by
                                       6




                                                                 Ex. 1, Pg. 6
      administration where they seem to be talking out of both sides of their

      mouth when discussing the cutting of our team.          We do not feel

      respected as we were not part of the process or discussion and never

      given an opportunity to assist in saving our program despite asking for

      the same for years.



I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

Executed on: December 'Qi, 2020




                                          7




                                                                 Ex. 1, Pg. 7
